 



Exhibit 10.35
BASE SALARIES FOR EXECUTIVE OFFICERS
     On December 26, 2007, the Compensation Committee of the Board of Directors
of Quiksilver, Inc. (the “Company”) approved new annual base salaries (effective
as of November 1, 2007) for the Company’s named executive officers. The
following table sets forth the annual base salary levels of the Company’s named
executive officers for fiscal 2008:

          Name and Position   Base Salary  
Robert B. McKnight, Jr.,
Chief Executive Officer
  $ 1,075,000  
Bernard Mariette,
President
  $ 900,000  
Charles S. Exon,
Executive Vice President, Secretary and General Counsel
  $ 450,000  
Joseph Scirocco,
Executive Vice President, Chief Financial Officer
  $ 600,000  
David H. Morgan,
Executive Vice President, Chief Operating Officer
  $ 525,000  

